           Case 1:20-cv-03127-SAB             ECF No. 59        filed 09/11/20      PageID.1461 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of Washington
                                                          District of __________


            STATE OF WASHINGTON, et al.,                       )
                             Plaintiff                         )
                                v.                             )      Case No.    1:20-cv-3127-SAB
                DONALD J. TRUMP, et al.,                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Proposed Amici Curiae Members of Congress                                                                    .


Date:          09/11/2020                                                             /s/ Emily Dodds Powell
                                                                                         Attorney’s signature


                                                                              Emily Dodds Powell, WSBA No. 49351
                                                                                     Printed name and bar number


                                                                                        Calfo Eakes LLP
                                                                                  1301 Second Ave., Suite 2800
                                                                                       Seattle, WA 98101
                                                                                               Address

                                                                                      emilyp@calfoeakes.com
                                                                                            E-mail address

                                                                                          (206) 407-2200
                                                                                          Telephone number

                                                                                          (206) 407-2224
                                                                                             FAX number
